


EXHIBIT 10.50


Execution Version


November 14, 2012


Miller Energy Resources, Inc.
9721 Cogdill Road, Suite 302
Knoxville, TN 37932
Attention:    Scott M. Boruff
Chief Executive Officer


Re:
Amendment No. 3 to Loan Agreement



Ladies and Gentlemen:


We refer to that certain Loan Agreement dated as of June 29, 2012 (as heretofore
amended or otherwise modified, the “Loan Agreement”), by and among Miller Energy
Resources, Inc., a Tennessee corporation (the “Borrower”), the financial
institutions party thereto from time to time as Lenders and Apollo Investment
Corporation, as Administrative Agent for the Lenders (in such capacity, the
“Agent”). Capitalized terms used but not otherwise defined herein shall have the
meanings given such terms in the Loan Agreement, as amended hereby. References
herein to any Section shall be to a Section of the Loan Agreement, as amended
hereby, unless otherwise specifically provided.


The Borrower has informed the Agent that Borrower intends to finance the payment
of certain insurance premiums in the ordinary course of its business, consistent
with past practice. The negative covenant restricting Indebtedness specifically
permits this under Section 7.1(g), however there is no corresponding permission
in the negative covenant regarding Liens, in Section 7.2. The Borrower has
requested an amendment to the definition of “Permitted Liens” to allow for the
customary Liens in favor of the financier of such premiums in the insurance
policies issued, the proceeds of those policies and deposits made with the
financier related to the premiums being financed.


Accordingly, the Borrower, the Agent and the Lenders (or at least the required
percentage thereof) hereby agree that upon effectiveness of this Amendment No.
3, the definition of Permitted Liens shall be amended by removing the word “and”
before clause (p) thereof, by deleting the period at the end of the Section and
by adding the following clause at the end of (p):


and (q) customary Liens on insurance policies, insurance proceeds and related
deposits of premium amounts created in connection with any financing of
insurance premiums otherwise permitted pursuant to Section 7.1(g).


By its signature below, each Loan Party hereby (a) acknowledges and agrees that,
except as expressly provided herein, the Loan Agreement, as amended hereby, and
each of the other Loan Documents are hereby ratified and confirmed in all
respects and shall remain in full force and effect; (b) ratifies and reaffirms
its obligations under, and acknowledges, renews and extends its continued
liability under, the Loan Agreement, as amended hereby, and each other Loan
Document to which it is a party; (c) ratifies and reaffirms all of the Liens
securing the payment and performance of the Obligations; and (d) represents and
warrants to the Agent and the Lenders that, as of the date hereof, (i) after
giving effect to this letter agreement, all of the representations and
warranties contained in the Loan Agreement, as amended hereby, and each other
Loan Document to which it is a party are true and correct in all material
respects, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties shall continue to be true and correct in all material respects as of
such specified earlier date, (ii) after giving effect to this letter agreement,
no Default or Event of Default has occurred and is continuing, and (iii) the
execution, delivery, and performance of this letter agreement by such Loan Party
have been duly authorized by all necessary action on the part of such Loan
Party. This letter agreement shall be deemed to constitute a Loan Document for
all purposes and in all respects.


This letter agreement shall become effective as of the date first written above
when and only when the Agent shall have received duly executed counterparts of
this letter agreement signed by each Loan Party and the Lenders (or at least the
required percentage thereof).


This letter agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York. This letter agreement may be
executed in counterparts with each counterpart constituting an original and all
of the counterparts, once executed, constituting but one original. Delivery of
an executed counterpart by facsimile or other electronic means shall be
effective as delivery of an original executed counterpart.


[Signature Pages Follow]





--------------------------------------------------------------------------------






If the foregoing is acceptable to you, please execute a copy of this letter
agreement in the spaces provided below to evidence your acceptance and approval
of the foregoing and return a fully-executed counterpart of this letter to the
attention of the undersigned.
 
Very truly yours,
 
 
 
APOLLO INVESTMENT CORPORATION, as
 
Administrative Agent for the Lenders
 
 
 
        By: Apollo Investment Management, L.P.
 
 
 
              By: ACC Management, LLC, as its
 
                     General Partner
 
 
 
By: /s/ Justin Sendak
 
Name: Justin Sendak
 
Title: Authorized Signatory


Amendment No. 3 to Loan Agreement — Miller Energy Resources, Inc.
Signature Page



--------------------------------------------------------------------------------








 
Acknowledged, agreed and accepted as of the 14th
 
day of November, 2012
 
 
 
BORROWER:
 
 
 
MILLER ENERGY RESOURCES, INC.
 
a Tennessee corporation
 
 
 
By: /s/ Scott M. Boruff
 
      Name: Scott M. Boruff
 
      Title: Chief Executive Officer
 
 
 
GUARANTORS:
 
 
 
MILLER DRILLING, TN LLC
 
 
 
By: MILLER ENERGY RESOURCES, INC.,
 
       its Sole Member
 
 
 
By: /s/ Scott M. Boruff
 
      Name: Scott M. Boruff
 
      Title: Chief Executive Officer
 
 
 
MILLER ENERGY SERVICES, LLC
 
 
 
By: MILLER ENERGY RESOURCES, INC.,
 
       its Sole Manager
 
 
 
By: /s/ Scott M. Boruff
 
      Name: Scott M. Boruff
 
      Title: Chief Executive Officer
 
 
 
MILLER ENERGY GP, LLC
 
 
 
By: MILLER ENERGY RESOURCES, INC.,
 
       its Sole Manager
 
 
 
By: /s/ Scott M. Boruff
 
      Name: Scott M. Boruff
 
      Title: Chief Executive Officer


Amendment No. 3 to Loan Agreement — Miller Energy Resources, Inc.
Signature Page



--------------------------------------------------------------------------------








 
MILLER RIG & EQUIPMENT, LLC
 
 
 
By: MILLER ENERGY RESOURCES, INC.,
 
       its Sole Manager
 
 
 
By: /s/ Scott M. Boruff
 
      Name: Scott M. Boruff
 
      Title: Chief Executive Officer
 
 
 
COOK INLET ENERGY, LLC
 
 
 
By: /s/ David M. Hall
 
      Name: David M. Hall
 
      Title: Manager and Chief Executive Officer
 
 
 
EAST TENNESSEE CONSULTANTS, INC.
 
 
 
By: /s/ Douglas G. Melton
 
      Name: Douglas G. Melton
 
      Title: Vice President and Secretary
 
 
 
EAST TENNESSEE CONSULTANTS II, L.L.C.
 
 
 
By: /s/ Douglas G. Melton
 
      Name: Douglas G. Melton
 
      Title: Manager and Secretary




Amendment No. 3 to Loan Agreement — Miller Energy Resources, Inc.
Signature Page

